Affirm and Opinion Filed September 27, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00032-CR

                                LYDIA L. CURTIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-82230-08

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Bridges

       Lydia L. Curtis waived a jury and pleaded not guilty to evading arrest or detention while

using a motor vehicle. See TEX. PENAL CODE ANN. § 38.04(a), (b)(1)(B) (West Supp. 2012).

After finding appellant guilty, the trial court assessed punishment at four years’ imprisonment.

On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.
       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We find nothing in the record that might arguably support the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
120032F.U05
 
                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE
 
 




                                               ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LYDIA L. CURTIS, Appellant                          Appeal from the 401st Judicial District
                                                    Court of Collin County, Texas (Tr.Ct.No.
No. 05-12-00032-CR       V.                         401-82230-08).
                                                    Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 27, 2013



 
 
 
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE

 

 




                                            ‐3‐